DETAILED ACTION
	This office action is in response to the application and claims filed on October 5, 2020.  Claims 1-20 are pending, with claims 1, 15, and 20 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 11, 2021 and January 5, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (eighteen (18) pages) were received on October 5, 2020.  These drawings are acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 should depend from “claim 5” (not claim 3) because the features found in claim 6 are first enumerated in claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each independent claim 1, 15, and 20 is rejected under 35 U.S.C. 112(b) for the following reasons.  The phrase “exhibits a substantially similar diffractive efficiency and diffraction angle” in claim body is a relative term/phrase which renders the claim indefinite. The term “substantially” in relation to both “diffractive efficiency” as well as “diffraction angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For these reasons, the scope of each independent claim 1, 15, and 20 is unclear as to what the metes-and-bounds of each claim may be.  In particular, it is not clear what would be (non) substantially similar and the line of demarcation of such.  Claims 1, 15, and 20 are thus rejected herein under 35 U.S.C. 112(b).  Claims 2-14 and 16-19 are also rejected at least as inherently including each feature of independent claims 1 and 15, respectively.

Further regarding dependent claims 5, 7, 10 (“substantially the same”), 13, 16, and 19, each of these claims also include such “substantially similar”, or “substantially the same” (claim 10) language and are rejected for those same reasons (35 U.S.C. 112(b)) as claims 1 and 15 above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa et al. NPL “A full-color eyewear display using planar waveguides with reflection volume holograms.”
Mukawa et al. NPL teaches (ABS; Intro; Whole Document, Figs. 1, 2, 7-9, 11, 12, 18) an optical assembly (Figs. cited above, in particular Fig. 1) a waveguide (holographic planar WG shown in Fig. 1); and a Bragg grating (both in and out coupling claimed structural limitations for independent claim 1.  Regarding independent claim 20, the method with “determining” and “assembling” steps are inherent from the base structure of claim 1 in Mukawa.
	The Examiner also fully incorporates, and agrees with, the logic and rationale provided by the International Search Report and Written Opinion cited in the IDS filed on February 11, 2021.
	Regarding independent claim 15, Mukawa NPL is a wearable eye display that can be head mounted and uses a projector to project the image used in Figs. 1, 7, 12, 18, etc, which meets all added structure to claim 1.
	Regarding dependent claim 2, at least some of the light is reflected in the Bragg grating of Mukawa (depending on wavelength of light), which meets all structure.  
	Regarding dependent claim 3, at least some of the light is transmitted in the Bragg grating of Mukawa (depending on light), which meets all structure.  
	Regarding claims 4-13, see Mukawa entire document, and also refer to sections 2.4.2 through 2.4.11 in the INTL Written Opinion (IDS 2/11/21) which is fully incorporated herein.  All structure of claims 4-13 is met by Mukawa NPL, which is capable to the functional recitations of red, blue, and green colors.

	Regarding dependent claims 16-19, all structural features found therein, and properties claimed for function, are found in Mukawa for the Bragg grating, major plane, and input/output coupling features thereof.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. NPL “Design of a multiplexing grating for color holographic waveguide.”
Guo et al. NPL teaches (ABS; Intro; Entire Document, Figs. 1a, 1b, 2, 4) an optical assembly (Figs. cited above, in particular Figs. 1a-1b) a waveguide (WG shown in Figs. 1a-1b); and a Bragg grating (multiplexing holographic grating Figs. 1a-b) configured to couple light into or out of the waveguide (into in Fig. 1a), wherein the Bragg grating comprises a plurality of layer pairs, wherein at least one layer pair comprises a first material having a first refractive index and a second layer having a second refractive index (Fig. 1b), and wherein properties of the Bragg grating are selected so that the Bragg grating exhibits a “substantially similar” diffractive efficiency (ABS) and diffraction angle (Figs. 1a-1b) for light of at least two colors, which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  Regarding independent claim 20, the method with “determining” and “assembling” steps are inherent from the base structure of claim 1 in Guo.
	The Examiner also fully incorporates, and agrees with, the logic and rationale provided by the International Search Report and Written Opinion cited in the IDS filed on February 11, 2021.
structure to claim 1.
	Regarding dependent claim 2, at least some of the light is reflected in the Bragg grating of Guo (depending on wavelength of light), which meets all structure.  
	Regarding dependent claim 3, at least some of the light is transmitted in the Bragg grating of Guo (depending on light), which meets all structure.  
	Regarding claims 4-6 and 8-13, see Guo entire document, and also refer to sections 2.4.2 through 2.4.11 in the INTL Written Opinion (IDS 2/11/21) which is fully incorporated herein.  All structure of claims 4-6 and 8-13 is met by Guo NPL, which is capable to the functional recitations of red, blue, and green colors.
	Regarding claim 14, the optical engine of Guo inherently includes a projector or projection of an image (Fig. 1).
	Regarding dependent claims 16-19, all structural features found therein, and properties claimed for function, are found in Guo for the Bragg grating, major plane, and input/output coupling features thereof.

Claims 1, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa U.S.P. No. 7,453,612 B2.
Mukawa U.S.P. No. 7,453,612 B2 teaches (ABS; Figs. 1, 5, 9a, 9b, 12; corresponding text, in particular see columns 12-13; Claims) an optical assembly (Figs. cited above, in particular Figs. 1, 9a, 9b, 12) a waveguide (WG shown as 122 in Fig. 1); and a Bragg grating (123, 124, also shown in more detail in Fig. 12; see column 12, or out of the waveguide (into and out of in Fig. 1), wherein the Bragg grating comprises a plurality of layer pairs, wherein at least one layer pair comprises a first material having a first refractive index and a second layer having a second refractive index (Fig. 12), and wherein properties of the Bragg grating are selected so that the Bragg grating exhibits a “substantially similar” diffractive efficiency (Fig. 12; see column 12, lines 50-62) and diffraction angle (column 12, lines 50-62) for light of at least two colors, which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  Regarding independent claim 20, the method with “determining” and “assembling” steps are inherent from the base structure of claim 1 in Mukawa.
	Regarding independent claim 15, Mukawa can be a wearable eye display that can be head mounted because it uses a virtual image for display thus must be projected (in 10, Fig. 5; elements 11-14) which meets all added structure to claim 1.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references N and O:

-Reference N to Zhao CN ‘667 is pertinent to a head mounted display using holographic grating color cast compensation.
-Reference O to Cui CN ‘547 is pertinent to a full color waveguide coupling near eye display with a holographic grating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 23, 2022